IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FRANK SCHALLER, AS PLENARY                  : No. 69 EM 2018
GUARDIAN OF THE ESTATE AND                  :
PERSON OF MARY GABLE A/K/A MARIE            :
GABLE, AN INCAPACITATED PERSON,             :
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
NEW FLYER OF AMERICA INC., AND              :
SOUTHEASTERN PENNSYLVANIA                   :
TRANSPORTATION AUTHORITY,                   :
                                            :
                   Respondents              :


                                      ORDER



PER CURIAM

     AND NOW, this 15th day of October, 2018, the Application for Extraordinary Relief

is DENIED.